Judgment, Supreme Court, Bronx County (Robert A. Sackett, J.), rendered December 22, 2005, convicting defendant, after a jury trial, of robbery in the first degree, assault in the second degree, attempted assault in the first degree, criminal possession of a weapon in the fourth degree and criminal mischief in the fourth degree, and sentencing him to an aggregate term of 10 years, unanimously affirmed.
The court properly declined to deliver a justification charge to the jury, because no reasonable view of the evidence, viewed in a light most favorable to defendant, supported such a charge (see People v Cox, 92 NY2d 1002, 1004 [1998]). Even though the victim, at one point, reached toward his waistband, by the time defendant stabbed the victim he was well aware that the victim posed no threat. Furthermore, defendant initiated the confrontation, was the only person to use force, and repeatedly impeded the victim’s attempts to get away. Moreover, defendant’s claim of justification is undermined by the fact that he demanded and took property from the victim. The explanation for such conduct that defendant offers on appeal is unavailing. Concur—Andrias, J.P., Saxe, Nardelli, Williams and Catterson, JJ.